Case 2:08-cr-20050-PKH Document 60                Filed 04/20/20 Page 1 of 2 PageID #: 249



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                    No. 2:08-CR-20050

JAMIE ALEXANDER                                                                    DEFENDANT

                                            ORDER

       Defendant Jamie Alexander has filed a motion (Doc. 58) pursuant to 18 U.S.C. § 3583(e)

for early termination of her term of supervised release. The Government has filed a response

(Doc. 59) indicating it has no opposition. The Court has consulted with the United States

Probation Officer who has been supervising Ms. Alexander during the term of supervised release.

       Ms. Alexander was sentenced to 150 months of imprisonment for distribution of

methamphetamine.     While incarcerated, she completed RDAP, took small business classes,

parenting classes, psychology classes, and health and recreation classes, and otherwise proactively

availed herself of BOP’s rehabilitative services. (Docs. 53 and 58). While released to a halfway

house, and thereafter while on supervised release, Ms. Alexander has been a law-abiding

supervisee, has complied with the conditions of her release, and has satisfied all financial

obligations imposed upon her at sentencing. She has continued her efforts at rehabilitation and

positive reintegration into the community. Notably, she has also maintained employment and

received a promotion during that time.

       Supervision of Ms. Alexander has reached a point where it is doing more to interfere with

her rehabilitation and reintegration than it is to encourage it. In particular, compliance with

conditions of supervised release is beginning to have a negative effect on her thus far successful

employment. The Court finds that continued supervision is contrary to the purpose of the relevant



                                                1
Case 2:08-cr-20050-PKH Document 60                     Filed 04/20/20 Page 2 of 2 PageID #: 250



sentencing factors in 18 U.S.C. § 3553(a) and that termination of supervised release and discharge

are warranted by Ms. Alexander’s conduct and the interest of justice. The Court will grant her

motion.

       In addition to granting her the relief she seeks, the Court is pleased to extend to Ms.

Alexander the congratulations and commendation she has earned. Her rehabilitative path has not

been an easy one, and the Court’s docket is full of cases involving defendants who have not

managed as well as she has. The Court is encouraged by Ms. Alexander’s success, happy to see

her in a much better position at the end of her case than she was at the beginning, and because of

her remarkable positive effort, hopeful that Ms. Alexander need never again interact with this

Court, or any other, in relation to a criminal case.

       IT IS THEREFORE ORDERED that Defendant Jamie Alexander’s motion (Doc. 58) is

GRANTED, her term of supervised release is terminated, and she is discharged.

       IT IS SO ORDERED this 20th day of April, 2020.


                                                                /s/P. K. Holmes, ΙΙΙ
                                                                P.K. HOLMES, III
                                                                U.S. DISTRICT JUDGE




                                                  2
